Exhibit 10.7

 

SEPARATION AGREEMENT AND RELEASE

 

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made by and between Jeff
Seiden (“Employee”) and Pervasive Software Inc., a Delaware corporation (the
“Company” and together with Employee, the “Parties”), on this date, January
24th, 2006.

 

RECITALS

 

WHEREAS, Employee was employed by the Company as its Senior Vice President
Corporate Development.

 

WHEREAS, Employee and Company entered into an Agreement Respecting Trade
Secrets, Inventions, Copyrights and Patents dated May 2, 2002 and an
Indemnification Agreement dated June 28, 2002 (“Indemnification Agreement”).

 

WHEREAS, the Company granted Employee certain options (the “Options”) to
purchase shares of the Company’s Common Stock subject to the terms and
conditions of the Company’s 1997 Stock Incentive Plan (the “Incentive Plan”) and
the Stock Option Agreements between the Company and Employee (the “Stock Option
Agreements”), reflecting Option grants as follows: June 27, 2002 (120,000
Options); June 19, 2003 (50,000 Options); December 17, 2003 (75,000 Options);
December 2, 2004 (125,000 Options).

 

WHEREAS; the Company and Employee have agreed that Employee’s employment with
the Company and any of its subsidiaries will terminate effective January 24,
2006 (the “Termination Date”).

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s employment and/or board service related to
the Company’s subsidiaries or separation from the Company.

 

NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 

1. Consideration.

 

(a) The Company agrees to pay to Employee (i) on or before January 31, 2006
(provided that the Effective Date of this Agreement is on or before January 31,
2006), a lump sum payment of $57,500 (fifty-seven thousand five hundred US
dollars), less applicable tax withholding, (ii) on or before January 31, 2006,
(provided that the Effective Date of this Agreement is on or before January 31,
2006) an additional lump sum payment of $10,636.80 (ten



--------------------------------------------------------------------------------

thousand six hundred thirty six and 80/100 US dollars) which is approximately
the gross-up value of Employee’s full benefits continuation cost for six
(6) months; and (iii) $57,500, less applicable tax withholding, payable in six
(6) equal monthly installments payable on the first calendar day of each month
beginning with the first day of the first month following the Effective Date of
this Agreement (the “Severance Period”). The Parties agree that all payments
pursuant to this paragraph 1(a) will be made prior to March 15, 2007. Employee
will not be eligible to receive 401K matching contributions for 2006 plan
contributions, incentive bonuses or any other type of bonus after the
Termination Date.

 

(b) The Parties agree that it is the Parties’ understanding that the benefits
provided for under this Agreement shall not be considered to provide for the
“deferral of compensation” as that phrase is used within the meaning of Section
409A(d)(1) of the Internal Revenue Code of 1986, as amended (the “Code”).
Accordingly, Company and Employee agree that the payments due under this
Agreement from the Company to the Employee are, under current law, exempt from
the application of Section 409A of the Code, and the Company also acknowledges
that, under current law, it is not subject to any IRS reporting requirements
imposed by or pursuant to Section 409A of the Code with respect to any payment
due under the Agreement from the Company to the Employee. Employee acknowledges
that the payments due under this Agreement from the Company to the Employee will
be subject to Federal income taxes and payroll taxes for Social Security and
Medicare and that appropriate deductions will be made from such payments.

 

(c) For a period of six (6) months subsequent to the Termination Date or other
longer term mutually agreed by the Parties, Employee agrees to be reasonably
available to consult with the Company’s CEO to effect the transition of
Employee’s duties and responsibilities, including transfer of knowledge relating
to his duties and responsibilities. Employee agrees that such transfer will
include providing a list and description of all projects for which he had
responsibility ongoing as of the Termination Date, including but not limited to
project contact names, relevant deadlines, pending action items, and
identification of all project-related documents. Employee will provide such
information on disk or by electronic mail attachment as requested by the
Company’s CEO. Employee also agrees to make available to the Company’s CEO all
project files, power point presentations, drafts of corporate development
documents and other corporate records created during the term of his employment
which have not been previously delivered. Employee will not receive additional
compensation for any transition duties contemplated by this Agreement beyond the
salary continuation referenced above, unless otherwise negotiated between the
parties. Employee agrees to keep the Company informed of his current contact
information during the Severance Period. Employee understands and acknowledges
that the Company will not provide administrative assistance or office space,
supplies or equipment following the Termination Date, with the exception that;
(i) Company will designate Dawn V. Miller as the recipient of all voicemail from
the Company phone extension at 512-231-6213 and all email received at the
Company email address “jseiden@pervasive.com“, and said designee will make
reasonable effort to forward to Employee any non-Company specific voicemail and
email messages received during the Severance Period, and (ii) Employee will be
allowed to continue to use the Blackberry cell phone and Dell Inspiron 700m
Laptop computer previously provided to him by the Company during the Severance
Period. Employee understands and acknowledges that, following the Termination,
he is not entitled to represent himself to clients, suppliers, investors, or the
general public as a representative of the Company

 

-2-



--------------------------------------------------------------------------------

without prior consent by the Company. Employee and Company further agree that
the Agreement Respecting Trade Secrets, Inventions, Copyrights and Patents and
the Indemnification Agreement shall remain effective according to their
respective terms. Company agrees that Employee’s cell phone number 512-423-9652
was held by Employee prior to his employment with Company and will be
transferred back to Employee for his personal use following the Effective Date.

 

(d) Concurrent with the execution of this Agreement by both Parties, Employee
will (i) execute a written resignation of his employment effective January 24,
2006, (ii) will cooperate with the Company to provide any required written
resignation of any positions held with any of the Company’s subsidiaries, after
which Employee shall have no future fiduciary obligation with regard to such
positions, and (iii) cooperate with the Company to remove Employee’s signatory
and access rights to the Company’s India subsidiary’s Citibank bank account as
soon as practical, but no later than the Termination Date, and following which
Employee shall have no future fiduciary obligation with regard to such signatory
and access rights. Any action taken prior to the Termination Date by Employee as
a result of his roles as an employee, director or signatory, including but not
limited to the above-referenced Citibank bank account, shall be covered per the
terms of the Indemnification Agreement.

 

(e) Company agrees that subsequent to the execution of this Agreement, as of the
Termination Date, Employee will no longer be considered a member of the
executive management team of the Company and at any time on or after the
Termination Date, Company will not disclose inside or nonpublic material
information to Employee without Employee’s prior written approval.

 

(f) The Company agrees to provide Employee and Employee’s immediate family
members with currently provided health, dental and other insurance benefit
continuation coverage for the maximum length of time allowed by law, provided
Employee timely elects COBRA coverage, and complies with Company policy
regarding such election, including the timely and proper submission of all
Company-required paperwork, and pays the Company’s then published rate for like
employees for such benefits.

 

(g) Employee acknowledges that without this Agreement, he is otherwise not
entitled to the consideration listed in this paragraph 1.

 

2. Stock. The Parties agree that for purposes of determining the number of
shares of the Company’s Common Stock which Employee is entitled to purchase from
the Company pursuant to the exercise of the Options, Employee will continue to
vest through the end of the Severance Period, subject to Employee’s remaining a
Service Provider as defined in the Incentive Plan. The exercise of the vested
options shall continue to be subject to the terms and conditions of the
Incentive Plan and the Stock Option Agreements and Employee shall be entitled to
exercise any or all of the vested Options at any point until the expiration of
90 calendar days from the last day that Employee is a Service Provider as
defined in the Incentive Plan. The Parties agree that Employee will be
considered a Service Provider during the Severance Period. The Parties agree
that as of July 24, 2006, Employee will be vested in and entitled to purchase
from the Company 226,250 shares of Company Common Stock pursuant to the exercise
of the Options. The Company agrees Employee shall be entitled to the same

 

-3-



--------------------------------------------------------------------------------

treatment and shall receive the same level of service from the Plan
Administrator as any other officer of the Company when exercising his Options.

 

3. Benefits. Except as stated herein, Employee’s participation in all benefits
and incidents of employment ceased on the Termination Date. Employee ceased
accruing employee benefits, including, but not limited to, vacation time and
paid time off, as of the Termination Date. On or before January 31, 2006, in
addition to Employee’s final payroll payment by Company, Company shall pay
Employee for 160 hours of accrued vacation time (at Employee’s current base
salary rate). For the purposes of 401K contribution, the Company shall withhold
from same a pretax sum that when added to previously contributed amounts, fully
funds the maximum current annual 401K pretax contribution of $15,000 (fifteen
thousand US dollars), subject to Employee’s compliance with Company policy and
procedure regarding 401k contributions, including the timely and proper
submission of necessary paperwork. The Company shall also pay Employee for any
proper expense reimbursement or expense check requests incurred in the sixty
(60) days prior to the Termination Date, subject to Employee’s compliance with
Company policy and procedure for business expense reimbursements, including the
timely and proper submission of necessary paperwork.

 

4. Confidential Information/Property Return. Employee agrees to hold in
strictest confidence, and not to use or disclose to any person, firm,
corporation or entity, any of the Company’s Confidential Information.
“Confidential Information” shall mean any information that relates to the
Company’s actual or known anticipated business or research and development,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding the Company’s products or
services and markets therefor, customer lists and customers (including, without
limitation, the Company’s customers on whom Employee called or with whom
Employee became acquainted during the term of his employment), software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, financing
activities (including, without limitation, proposed, pending or completed debt
or equity financings of the Company), business combinations (including, without
limitation, proposed, pending or completed acquisitions) or other business
information. Confidential Information does not include any of the foregoing
items that is or becomes publicly known through no wrongful act or omission of
Employee or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof. Employee acknowledges
and agrees that his compliance with this paragraph 4 is a condition of his
receiving the consideration in paragraph 1, and that the Company will be
entitled to cease payment of any salary continuation payments remaining due per
paragraph 1(a)(iii), in addition to pursuing any other legal remedies it may
have, should Employee violate the provisions of this paragraph 4. Employee shall
return the Company’s Blackberry Cell phone and Dell Inspiron 700m Laptop
computer upon the conclusion of the Severance Period. On or before the
Termination Date, Employee shall return Company’s property and confidential and
proprietary information in his possession to the Company, including but not
limited to computer disks, tapes, or other data storage media; credit cards;
keys; notebooks; and any copies or originals of Company documents (in whatever
form, electronic or otherwise).

 

-4-



--------------------------------------------------------------------------------

5. Payment of Compensation. Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses and any and all other compensation
and benefits due to Employee, except as otherwise noted in this Agreement.

 

6. Indemnification. The parties acknowledge and agree that Employee shall retain
his Corporate Status as defined under the Indemnification Agreement during the
Severance Period and be entitled to rights of indemnification as provided in the
Indemnification Agreement.

 

7. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations and assigns, and each of
the current and former officers, directors, employees, affiliates, agents and
representatives of each such person or entity (collectively, the “Releasees”).
The Company also agrees that the foregoing consideration represents settlement
in full of all outstanding obligations owed to the Company by Employee.

 

Employee hereby and forever releases the Releasees from, and the Company,
including its controlled affiliates and their respective directors and officers,
hereby and forever releases the Employee from (the party making such release,
the “Releasing Party” and the party or parties benefiting from such release, the
“Other Party”), and agrees not to sue concerning, or in any manner to institute,
prosecute or pursue, any claim, complaint, charge, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that the Releasing Party may possess against the Other
Party(s) arising from any omissions, acts or facts that have occurred up until
and including the date hereof, including, without limitation,

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud; misrepresentation; breach of fiduciary
duty; breach of duty under applicable state corporate law; and securities fraud
under any state or federal law;

 

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion; workers’ compensation
and disability benefits;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act

 

-5-



--------------------------------------------------------------------------------

of 1990; the Fair Labor Standards Act; the Employee Retirement Income Security
Act of 1974; The Worker Adjustment and Retraining Notification Act; the Older
Workers Benefit Protection Act; the Family and Medical Leave Act; the Texas
Payday Act, Tex. Lab. Code sec. 21.001 et seq., or any other provision of the
Texas Labor Code;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement except as provided for in paragraph
1(b); and

 

(h) any and all claims for attorneys’ fees and costs

 

The Company and Employee agree that the mutual release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released by either party. This release does not extend to any
obligations incurred under this Agreement by either party.

 

8. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that:

 

(a) he should consult with an attorney prior to executing this Agreement;

 

(b) he has up to twenty-one (21) days within which to consider this Agreement;

 

(c) he has seven (7) days following his execution of this Agreement to revoke
this Agreement;

 

(d) this Agreement shall not be effective until the revocation period has
expired; and

 

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

 

9. Unknown Claims. Employee represents that he is not aware of any claim other
than the claims that are released by this Agreement. The Company represents that
it is not aware of

 

-6-



--------------------------------------------------------------------------------

any claim other than the claims that are released by this Agreement. Both
Parties acknowledge that they have been advised to consult with legal counsel.

 

10. No Pending or Future Lawsuits. Employee represents that he has not brought
and does not intend to bring any claims on behalf of the Employee or on behalf
of any other person or entity against the Company or any other person or entity
referred to herein, including, without limitation, any of the Releasees. The
Company represents that it has not brought and does not intend to bring any
claims on behalf of the Company or on behalf of any other person or entity
against the Employee.

 

11. Confidentiality. The Parties acknowledge that Employee’s agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. Other than as required
by law or otherwise stated herein, Employee and Company hereto agree to maintain
in confidence, the contents and terms of this Agreement, and the consideration
for this Agreement (hereinafter collectively referred to as “Settlement
Information”). Employee and Company agree to disclose Settlement Information
only to those board members (in case of disclosure by the Company), attorneys,
advisors, and immediate family members who have a reasonable need to know of
such Settlement Information. This confidentiality provision is an essential
aspect of the consideration for the Company entering into this Agreement. If
Employee, or anyone acting at this direction, violates this confidentiality
provision, the Company will be entitled to cease payments for any salary
continuation not yet paid per paragraph 1(a)(iii), in addition to pursuing any
other legal remedies it may have. The Parties agree that this confidentiality
provision is not intended to limit the obligation of any party or person to
provide testimony before any court or legislative, regulatory or administrative
body, to disclose the Agreement in proceedings to enforce this Agreement, or to
comply with any court order or law, or with respect to any disclosures required
by any government agencies, including securities act filings. If any portion of
this Settlement Information is publicly disclosed by the Company to any
governmental agency, or through no wrongful act or omission of Employee,
Employee shall no longer be subject to this confidentiality provision.

 

12. Cooperation with Company. Employee agrees to cooperate, at the reasonable
request of the Company, in the defense and/or prosecution of any charges,
claims, investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during Employee’s period of employment.
The Company agrees to pay Employee a reasonable fee commensurate with the
required services for the time expended in the defense and prosecution of such
matters.

 

13. No Cooperation with Third Parties. Employee agrees that he will not
encourage, counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company, including executive staff and
Board Members, unless under a subpoena or other court order to do so. Employee
shall inform the Company in writing within three (3) business days of receiving
any such subpoena or other court order.

 

14. Non-Disparagement. The Parties agree that they shall not make or publish any
disparaging or defamatory remarks or comments expressly or by implication
regarding one

 

-7-



--------------------------------------------------------------------------------

another, or the services or products developed or sold by the other Party or the
Company’s executive staff or Board of Directors (individually or as a group);
provided, however, that the Company’s obligations in this regard shall extend
only to its Board of Directors and executive staff.

 

15. Non-Solicitation. Employee agrees that during the Severance Period, Employee
shall not either directly or indirectly solicit, induce, or recruit any of the
Company’s current employees at a manager level or above, developers or sales
representatives to leave their employment, or attempt to do so, either for
himself or any other person or entity.

 

16. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be:

 

(a) an admission of the truth or falsity of any claims made or any potential
claims; or

 

(b) an acknowledgment or admission by either party of any fault or liability
whatsoever to the other party or to any third party.

 

17. Costs. The Company shall reimburse Employee up to $5,000 of his attorney’s
fees and costs incurred in connection with the negotiation and preparation of
this Agreement, subject to Employee’s providing the Company with a copy of the
relevant invoice from his counsel (redacted as necessary to protect the
attorney-client privilege).

 

18. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Travis County, Texas before
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes. The Parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties agree that the
prevailing party in any arbitration shall be awarded its reasonable attorneys’
fees and costs. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee’s obligations under
this Agreement and the Agreement Respecting Trade Secrets, Inventions,
Copyrights and Patents.

 

19. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

-8-



--------------------------------------------------------------------------------

20. No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. In entering into this Agreement,
neither Party has relied upon any representations or statements made by the
other Party hereto which are not specifically set forth in this Agreement.

 

21. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

 

22. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Stock Option Agreements, the Plan and the
Agreement Respecting Trade Secrets, Inventions, Copyrights and Patents. Employee
further acknowledges and agrees that he remains subject to the Company’s Insider
Trading Policy and Public Disclosure Policy.

 

23. No Waiver. The failure of the Parties hereto to insist upon the performance
of any of the terms and conditions in this Agreement, or the failure to
prosecute any breach of any of the terms and conditions of this Agreement, shall
not be construed thereafter as a waiver of any such terms or conditions. This
entire Agreement shall remain in full force and effect as if no such forbearance
or failure of performance had occurred.

 

24. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Chief Executive Officer of the Company.

 

25. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of Texas, without regard to
choice-of-law provisions. The Parties hereto hereby consent to personal and
exclusive jurisdiction and venue in the State of Texas.

 

26. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 

27. Effective Date. This Agreement is effective after it has been signed by both
Parties and after seven (7) days have passed since Employee has signed the
Agreement.

 

28. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

29. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) they have read this Agreement;

 

-9-



--------------------------------------------------------------------------------

(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) they understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) they are fully aware of the legal and binding effect of this Agreement.

 

[Signature page follows.]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

        Pervasive Software Inc.

Dated: January 24, 2006

      By:   /s/    JOHN FARR                    

Name:

  John Farr            

Title:

  President & CEO         Jeff Seiden, an individual

Dated: January 24, 2006

      /s/    JEFF SEIDEN                     Jeff Seiden

 

[SIGNATURE PAGE TO SEPARATION AGREEMENT AND RELEASE]